Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application 16/894,623 filed on June 5, 2020. Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 (hereafter “patent claim”) of U.S. Patent No. 10,681,165.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,681,165 as outlined in the table below:

Examined claim 5

The system of claim 1, wherein the first application environment is further configured to: execute a proxy application configured to enable communication of information between the first software application and the second software application.


Examined claim 1

A computing system including an application environment configured to enable efficient inter-application communications, the computing system comprising: 
     a computer readable storage medium having program instructions embodied therewith; and 
     one or more processors configured to execute the program instructions to cause the computing system to execute a first application environment that is configured to: 

        execute a second application environment configured to execute a second software application that is not natively executable by the first application environment, the second software application configured to receive and transmit information in the application-independent language; and 
        execute a computation engine configured to store and execute instructions received from the first software application, the second software application, or both.





Patent claim 1
A computing system including an application environment configured to enable efficient inter-application communications, the computing system comprising: 
     a computer readable storage medium having program instructions embodied therewith; and 
     one or more processors configured to execute the program instructions to cause the computing system to execute a first application environment that is configured to: 

        execute a second application environment configured to execute a second software application that is not natively executable by the first application environment, the second software application configured to receive and transmit information in the application-independent language; and
        execute a proxy application configured to enable communication of information between the first software application and the second software application.


	Examined claim 5 is similar to patent claim 1. It would have been obvious to patent claim 1 because the similarity of the limitations is obvious variation. 
Examined claims 6-12, 16-20 recite the similar limitations of patent claims 2-7, 11-14, 16.

Allowable Subject Matter
Claims 1-20 are allowed over prior art.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459